TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00490-CV



           In re Edd Hendee, Individually and as Executive Director of C.L.O.U.T.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Following our partial remand of the underlying proceedings to the district court,1

Plaintiffs amended their petition. The State Defendants filed a second plea to the jurisdiction, which

the district court partially sustained and partially denied on August 14, 2007. The State Defendants

immediately filed an interlocutory appeal under section 51.014(a)(8), civil practice and remedies

code,2 and filed a “Notice of Automatic Stay” in the district court stating that they were entitled to

the automatic stay of trial court proceedings under section 51.014(b). Plaintiffs filed an “Emergency

Objection to State Defendants’ Notice of Automatic Stay and Request for Reinstatement of Hearing

Date on Plaintiffs’ Request for Temporary Injunctive Relief.” On August 21, the district court

denied this relief, finding that “the automatic stay provisions of Tex. Civ. Prac. & Rem. Code

§51.0[1]4 do apply under the facts of the instant case.”




       1
        See Hendee v. Dewhurst, No. 03-06-00501-CV, 2007 Tex. App. LEXIS 4149, ___ S.W.3d
___ (Tex. App.—Austin May 25, 2007, pet. denied).
       2
         Dewhurst v. Hendee, No. 03-07-00462-CV (Tex. App.—Austin, notice of appeal filed
Aug. 15, 2007).
               On August 23, Plaintiffs filed a petition for writ of mandamus seeking relief from the

district court’s August 21 order. Specifically, Plaintiffs request that we (1) find that the automatic

stay provisions do not apply under the facts of the instant case, (2) “restore the original date of

hearing on the plaintiffs’ request for temporary injunctive relief,” and (3) award attorney’s fees to

Plaintiffs as sanctions. We requested a response from the State Defendants, which was filed today.

               On this record, we conditionally grant Plaintiffs’ petition for writ of mandamus to the

extent of holding that the automatic stay provisions of section 51.014(b) do not apply during the

pendency of the State Defendants’ pending interlocutory appeal. All other requested relief is denied.




                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: August 27, 2007




                                                  2